Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 77 Filed: 01/31/20 Page: 1 of 2 PageID #: 218




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff,                                 )
                                                   )
 vs.                                               )    Case No.:     1:19 CR 145 SNLJ (ACL)
                                                   )
 MARCUS RAY NELSON,                                )
                                                   )
                                                   )
        Defendant.                                 )


                       DEFENDANT’S MOTION FOR EXTENSION OF
                          TIME TO FILE PRETRIAL MOTIONS

        COMES NOW Defendant by and through his attorney Jason Korner to request an

 extension of time to file pretrial motions in this case. In support of his motion Defendant states

 the following:

        1. Defendant is currently incarcerated in the Cape Girardeau County Jail.

        2. Defense counsel entered on the case on November 22, 2019.

        3. Defense counsel needs additional time to review and discuss discovery and pretrial

 motions with Defendant.

        4. This motion is made in the interest of justice and is not meant for the purpose of

 unnecessary delay.

        Wherefore, Defendant prays this Honorable Court grant this Motion for Extension of

 Time to File Pretrial Motions and set a new pretrial motions filing deadline of February 24, 2020,

 or any date thereafter the Court feels is appropriate, and for any such further orders this Court

 may deem appropriate.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 77 Filed: 01/31/20 Page: 2 of 2 PageID #: 219




                                               Respectfully submitted,

                                               THE LAW OFFICE OF JASON A. KORNER

                                               /s/ Jason A. Korner___________
                                               Jason A. Korner # 58495
                                               7911 Forsyth Blvd., Suite 300
                                               Clayton, MO 63105
                                               Phone: (314) 409-2659
                                               Fax: (314) 863-5335
                                               jasonkorner@kornerlaw.com
                                               Attorney for Defendant




                                            Certificate of Service

        The undersigned hereby certifies that on this 31st day of January, 2020, a true and

 accurate copy of the foregoing was served on all parties of record via the Court's electronic filing

 system.

                                               /s/ Jason A. Korner___________
